BRICKELL, C. J.
Parties must be designated by name, and not by a mere description of the person, in the process, and in the judgment. The words “and wife,” following the name of the appellant, Henry Sossman, in the summons issued by the justice, and in the marginal statement of the parties to the judgment, did not make his wife a party. He, was the sole defendant in the process, and in the judgment. On appeal, the plaintiff properly declared against him alone.. If he had declared against the wife by name, jointly with the husband, it would have been a departure from the process issued by the justice, and from the judgment he had rendered. There was no ground for the motion to dismiss-the cause.
The bond for the appeal, recites the appeal was taken by Sossman, and his wife Lou. E. Sossman. It does not recite that the justice had rendered judgment against both, but correctly recites the date and amount of the judgment, and the name of the plaintiff therein, and conforms in condition substantially to the requirements of the statute. Joining the wife in the appeal does not vary the character of the-proceedings before the justice, nor does it affect the obligation of the bond. It was an error committed by the appellant, of which neither he nor his surety can complain, and which can work them no injury.
We find no error in the record, and the judgment is affirmed.